Citation Nr: 0716976	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for Hodgkin's disease, 
claimed as due to herbicide (Agent Orange) exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision, in which the RO 
denied the veteran service connection for Hodgkin's disease.  
The veteran filed a notice of disagreement (NOD) in February 
2005, and the RO issued a statement of the case (SOC) in 
March 2005.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) that same 
month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant was stationed at Camp Castle in South Korea 
from August 1970 to May 1971; there is no objective evidence 
of actual exposure to herbicides, to include Agent Orange.

3.  As the appellant did not serve in Vietnam, or in one of 
the specified units in South Korea that have been determined 
to have been exposed to herbicides, to include Agent Orange, 
within a specific time frame, he is not entitled to a 
presumption of exposure to herbicides, to include Agent 
Orange during such service, or a presumption of service 
connection for Hodgkin's disease due to such exposure.  

4.  There is otherwise, no competent evidence or opinion 
establishing that the appellant's Hodgkin's disease-first 
diagnosed many years after service-is medically related to 
service.



CONCLUSION OF LAW

The criteria for service connection for Hodgkin's disease, 
claimed as due to herbicide exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  The November 2004 RO rating decision reflects 
initial adjudication of the claim after issuance of that 
letter.  Clearly, this letter meets the VCAA's timing of 
notice requirements.  

Regarding Dingess/Hartman, the Board finds that the veteran 
has not been informed as to how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations; however, as the decision herein 
denies the claim for service connection, no disability rating 
or effective date is being, or is to be, assigned; hence, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service private medical records, and a response from the U.S. 
Armed Services Center for Research of Unit Records (CURR) 
(now, the United States Army and Joint Services Records 
Research Center (JSRRC))


In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

The veteran alleges that his Hodgkin's disease is due to 
exposure to Agent Orange while stationed in South Korea in 
service.  

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
listed diseases include Hodgkin's disease.

The Board points out that the Department of Defense (DOD) 
provided to VA an inventory regarding Agent Orange use 
outside of the Republic of Vietnam.  Based on the current DOD 
findings, the use of herbicides has only been acknowledged 
for specific units that served in areas along the 
Demilitarized Zone (DMZ) in Korea between April 1968 and July 
1969.  Both the 2nd and 7th Infantry Divisions, United States 
Army, had units in the affected area at the time Agent Orange 
was being used.  Within the 7th Infantry Division, the units 
included the 1-17th Infantry, 2-17th Infantry, 1-73rd Armor, 
and 2-10th Cavalry.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the 
time of the confirmed use of Agent Orange.  The estimated 
number of exposed personnel is 12,056.  See March 2003 fact 
sheet distributed by the Veterans Benefits Administration 
(VBA), which was posted in September 2003.

The veteran's service personnel records indicate that he 
served in Korea from August 1970 to May 1971, which is a year 
after the confirmed use of herbicides in South Korea.  In 
addition, a response from CURR (now, JSSR) shows that the 
veteran served approximately 13.64 miles from the DMZ where 
herbicides were used.  As discussed above, the DOD has only 
confirmed that specific units were exposed to Agent Orange 
from April 1968 to July 1969 while in South Korea; however, 
the record reflects that the veteran was not stationed in 
South Korea during this period; rather, he was stationed in 
South Korea after the designated period, and he is not shown 
to have been a member of a unit that was presumed to have 
been affected during that time.  

As such, the veteran is not entitled to a presumption of 
exposure to herbicide agents, to include Agent Orange.  
Moreover, in the absence of any evidence showing actual 
exposure to herbicides, to include Agent Orange during 
service, the appellant is not entitled to presumptive service 
connection for Hodgkin's disease, based on Agent Orange 
exposure, pursuant to 38 C.F.R. § 3.309(e).

The record also presents no other basis of entitlement for 
service connection for the veteran's Hodgkin's disease.  The 
veteran's service medical records are negative for any 
findings or diagnosis of Hodgkin's disease; hence, the 
disability was not shown in service.  Rather, the post-
service evidence reflects that Hodgkin's disease was first 
diagnosed by a private doctor, R.K., M.D., in February 1978-
several years after service.  As there is no medical evidence 
that Hodgkin's disease was first manifest to a compensable 
degree within one year after the veteran's separation from 
service, there is no basis for a grant of service connection 
as a chronic disease presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Further, there is no medical evidence or 
opinion linking Hodgkin's disease to the veteran's active 
military service, and neither the appellant nor his 
representative have identified or even alluded to the 
existence of any such evidence or opinion.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that his Hodgkin's disease 
is related to service-and specifically, to herbicide 
exposure therein-the question of the etiology of the 
veteran's disability is a medical matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant is not shown to be 
other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, none of the lay assertions in this 
regard have any probative value.  In short, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

For all the foregoing reasons, the Board finds that the claim 
for service connection for Hodgkin's disease, to include as 
due to herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
doctrine of reasonable doubt; however, as no competent and 
objective evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for Hodgkin's disease, to include as due 
to herbicide (Agent Orange) exposure is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


